Opinion filed March 5, 2020




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-20-00064-CR
                                  __________

                  IN RE CHRISTOPHER W. HUMBLE


                         Original Mandamus Proceeding


                     MEMORANDUM OPINION
      Relator, Christopher W. Humble, has filed in this court an original mandamus
proceeding seeking to compel the 358th District Court of Ector County, the
Honorable W. Stacy Trotter, and the Ector County District Attorney, R.N. (Bobby)
Bland, to issue orders requiring Relator’s release from custody on pending criminal
charges. We dismiss for want of jurisdiction.
      This court only has mandamus jurisdiction over a judge of a district or county
court or when necessary to enforce our own jurisdiction. TEX. GOV’T CODE ANN.
§ 22.221(a), (b) (West Supp. 2019). Accordingly, we do not have mandamus
jurisdiction over District Attorney Bland for the matters asserted by Relator because
they do not involve matters that are necessary to enforce our own jurisdiction.
        Furthermore, Relator seeks his release from custody by way of mandamus. A
defendant’s request to be released from custody on pending criminal charges is the
proper subject of a petition for pretrial habeas corpus. See In re Lozano, No. 14-12-
00049-CR, 2012 WL 274076, at *1 (Tex. App.—Houston [14th Dist.] Jan. 31, 2012,
orig. proceeding) (“[T]o the degree relator seeks release from custody, relator is
seeking pretrial habeas corpus relief . . . .”). “The courts of appeals do not have
original habeas jurisdiction in criminal law matters.” In re Sampson, No. 12-11-
00362-CR, 2012 WL 760307, at *1 (Tex. App.—Tyler Mar. 7, 2012, orig.
proceeding) (citing Section 22.221). Therefore, this court’s habeas jurisdiction in
criminal matters is appellate only. See id. Because this is an original proceeding,
we do not have jurisdiction to address the merits of Relator’s petition. See id.
        Accordingly, we dismiss the petition for want of jurisdiction.


                                                                   PER CURIAM


March 5, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2